DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 2/28/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 10 recites, and its dependent Claims 11-12 incorporate, in particular, “liquid storage pack according to claim 6, wherein the spacer member is directly fixed to the flow path forming member”, whereas Claim 6 recites, in particular, “a rod-shaped linker member linking the spacer member and the flow path forming member to each other”. It is not clear how the spacer member can be directly fixed to the flow path forming member while a rod-shaped linker member links them to each other; furthermore, instant disclosure indicates these configurations as mutually exclusive (see e.g. §§0027, 0033, 0042) rather than compatible.
For the purposes of further examination, Claim 10 is assumed to recite, in particular, “liquid storage pack according to claim [[5, wherein the spacer member is directly fixed to the flow path forming member”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seino et al. (U.S. 2005/0179751 A1).
Seino et al. disclose the following claimed limitations:
Regarding independent Claim 1, a liquid storage pack comprising: 
a flat flexible bag member (11) storing a liquid to be supplied to a liquid ejection apparatus (§0047 and Fig. 2); and 
a spacer member (22) provided inside the bag member (§0047 and Fig. 4), 
wherein the spacer member has an outer shape that is symmetrical with respect to a predetermined reference plane, and is disposed such that, in a state where the bag member is fully filled with the liquid, the reference plane is offset from a center plane of the bag member in a thickness direction of the bag member, the center plane passing a center of the bag member in the thickness direction and being perpendicular to the thickness direction (see modified Fig. 4 Yamaguchi et al., below; please note that a horizontal plane containing the axis of the first pipe body 20 and the second pipe body 22 is considered a reference plane, while the parallel plane halfway between the rectangular film members 11a and 11b is considered a center plane).

    PNG
    media_image1.png
    365
    744
    media_image1.png
    Greyscale

Regarding Claim 2, wherein the spacer member is not in contact with an inner surface of the bag member which the spacer member faces in the direction in which the spacer member is offset (Fig. 4).
Regarding Claim 3, a flow path forming member (20) that is joined to the bag member between two films (11a, 11b) forming the bag member, has a supply port for supplying the liquid to the liquid ejection apparatus and a flow path communicating with the supply port, and supports the spacer member (§§0047-0049 and Fig. 4).
Regarding Claim 13, wherein the bag member has a shape that is symmetrical with respect to the center plane (Fig. 3).
Regarding Claim 14, wherein the liquid storage pack is housed in a cuboidal case (9) opening at a top thereof such that the liquid storage pack faces a bottom surface of the case in the direction in which the spacer member is offset (§0040 and Fig. 3; see also modified Fig. 4 above).
Regarding Claim 15, wherein the direction in which the spacer member is offset is a direction toward the bottom surface of the case lower than the center plane (see modified Fig. 4 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seino et al. (U.S. 2005/0179751 A1) in view of Kawate et al. (U.S. 2017/0173966 A1).
Seino et al. disclose the following claimed limitations:
Regarding Claim 4, all limitations of Claim 3, from which this Claim depends 
Regarding Claim 10, wherein the spacer member is directly fixed to the flow path forming member (Fig. 4).
Regarding Claim 11, wherein the flow path forming member is joined to the bag member such that a center axis of the supply port is included in a plane including the reference plane (see modified Fig. 4 above).
Seino et al. do not disclose the following claimed limitations:
Regarding Claim 4, wherein in the spacer member, two liquid intake ports are formed which open to take in the liquid inside the bag member and communicates with the flow path of the flow path forming member, and the two liquid intake ports include a first liquid intake port located on an opposite side of the center plane from the reference plane and a second liquid intake port located on an opposite side of the reference plane from the center plane.
Kawate et al. ‘17 disclose the following claimed limitations:
Regarding Claim 4, wherein in the spacer member, two liquid intake ports (67a, 68a, Fig. 14) are formed which open to take in the liquid inside the bag member and communicates with the flow path of the flow path forming member (55, Fig. 14), and the two liquid intake ports include a first liquid intake port located on an opposite side of the center plane from the reference plane and a second liquid intake port located on an opposite side of the reference plane from the center plane (§§0067-0132 and Figs. 5-15).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the spacer member with two liquid intake ports of Kawate et al. ‘17 into the liquid storage pack of Seino et al. to withdraw the liquid simultaneously from the bottom side of the pack and the top side of the pack and average pigment concentration in the liquid, hence improving uniformity of pigment concentration during use.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seino et al. (U.S. 2005/0179751 A1) and Kawate et al. (U.S. 2017/0173966 A1), and further in view of Kawate et al. (U.S. 2018/0104955 A1).
Seino et al. and Kawate’17, in combination, disclose all of the claimed limitations except for the following:
Regarding Claim 5, wherein the second liquid intake port has an aperture diameter larger than that of the first liquid intake port.
Regarding Claim 6, a rod-shaped linker member linking the spacer member and the flow path forming member to each other; and a liquid introducing section provided between the flow path forming member and the spacer member and communicating with the flow path of the flow path forming member and the two liquid intake ports of the spacer member.
Kawate et al. ’18 disclose the following claimed limitations:
Regarding Claim 5, wherein the second liquid intake port has an aperture diameter larger than that of the first liquid intake port (§0104).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the spacer member with two liquid intake ports of Kawate et al. ‘18 into the liquid storage pack of Seino et al. and Kawate et al. ’17 to withdraw the, potentially more viscous after pigment sedimentation, liquid the bottom side of the pack through a bigger aperture than from the top side of the pack, hence improving uniformity of pigment concentration during use.
Regarding Claim 6, a rod-shaped linker member (85) linking the spacer member (90) and the flow path forming member (61) to each other; and a liquid introducing section (80) provided between the flow path forming member and the spacer member and communicating with the flow path of the flow path forming member and the two liquid intake ports of the spacer member (§§0016, 0074, 0101 and Figs. 7-8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the rod-shaped linker member of Kawate et al. ‘18 into the liquid storage pack of Seino et al. and Kawate et al. ’17 to stabilize the positional relationship between the spacer member and the liquid outlet member.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claims 7-9 is the inclusion of the limitations of a liquid storage pack that includes wherein the spacer member has a portion extending toward the flow path forming member along the linker member so as to sandwich the liquid introducing section from opposite sides. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claims 7-9 is the inclusion of the limitations of a liquid storage pack that includes wherein the flow path forming member is joined to the bag member such that a center axis of the supply port is included in the center plane. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853